[Cite as Grange Ins. Co. v. Swearengen, 2021-Ohio-3596.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                JEFFERSON COUNTY

                            GRANGE INSURANCE COMPANY,

                                 Plaintiff-Intervenor-Appellant,

                                                    v.

    JAMES C. SWEARENGEN, JR., et al., INDIVIDUALLY AND AS
 ADMINISTRATOR FOR THE ESTATE OF JAMES SWEARENGEN, AND
             CAROLYN SWEARENGEN, DECEASED,

                                     Defendants-Appellees.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 21 JE 0005


                                    Civil Appeal from the
                       Court of Common Pleas of Jefferson County, Ohio
                                    Case No. 18-CV-490

                                        BEFORE:
                 Cheryl L. Waite, Gene Donofrio, David A. D’Apolito, Judges.


                                           JUDGMENT:
                                Affirmed in part. Reversed in part.
                                        Remanded in part.


Atty. James R. Gallagher, Gallagher, Gams, Tallan, Barnes & Littrell, LLP, 471 East
Broad Street 19th Floor, Columbus Ohio 43215-3872, for Intervening Plaintiff-Appellant
Grange Insurance Company
                                                                                     –2–




Atty. Lee E. Plakas, Atty. Megan J. Frantz Oldham, Atty. Maria C. Klutinoty Edwards, and
Atty. Brandon W. McHugh, Plakas Mannos, 220 Market Avenue North, Suite 300, Canton
Ohio 44702, for Defendants-Appellees James C. Swearengen, Jr., Individually and as
Administrator for the Estates of James Swearengen and Carolyn Swearengen,
Deceased.


                              Dated: September 30, 2021


WAITE, J.

      {¶1}   Appellant Grange Insurance Company appeals a February 2, 2021

Jefferson County Court of Common Pleas judgment entry which granted summary

judgment in favor of Appellee, James C. Swearengen, Jr., Individually and as

Administrator for the Estate of James Swearengen, Deceased, et al. In this action,

brought to determine the policy limits of a commercial insurance policy, Appellant argues

that the trial court erroneously applied the aggregate policy limit to a single occurrence

instead of the applicable per occurrence limit. Appellant also argues that the court

erroneously required immediate payment before an appeal could be filed and imposed

post-judgment interest in violation of the parties’ settlement agreement. For the reasons

provided, Appellant’s argument regarding post-judgment interest has merit. However,

Appellant’s remaining arguments are without merit. Accordingly, the matter is remanded

for purposes of entering a nunc pro tunc entry to strike post-judgment interest from the

damage award. The judgment of the trial court is affirmed in all other respects.

                             Factual and Procedural History

      {¶2}   On November 11, 2016, James and Carolyn Swearengen called Mutton’s

Heating and Cooling (“Mutton’s”) and requested service on their heating system. Mutton’s




Case No. 21 JE 0005
                                                                                      –3–


arrived at the Swearengen residence and completed repairs on the boiler. On February

5, 2017, approximately three months later, the Swearengens were found deceased in

their home. The cause of death was determined to be carbon monoxide poisoning.

       {¶3}   On November 9, 2018, Appellee filed a complaint against Mutton’s, alleging

negligence in failing to inform the Swearengens of the dangerous condition of their boiler

which was described as “ancient.” At the time of the incident, Appellant insured Mutton’s

under a “Contractor and Tradesman Commercial General Liability” policy.

       {¶4}   On February 6, 2020, the parties reached a settlement agreement.

Appellant agreed to pay Appellee $1,000,000 at the time the probate court approved the

agreement. When the court approved the agreement, Mutton’s would be released from

all claims. However, the parties disagreed about the policy limits, so it was agreed that

Appellant would be allowed to intervene and assert a declaratory judgment action against

Appellee. If the trial court determined that the policy limit was $1,000,000, the parties

agreed that no further payment would be due. However, if the court found the policy limit

was $2,000,000, Appellant was to pay Appellee an additional $800,000 after final

judgment.

       {¶5}   On June 5, 2020, the probate court approved the agreement. On August

20, 2020, Appellant filed a third-party declaratory judgment action against Appellee. On

November 25, 2020, the parties filed competing motions for summary judgment. On

January 29, 2021, the trial court held a hearing and on February 2, 2021, the court granted

summary judgment in favor of Appellee, finding that the policy provided a $2,000,000

limit. It is from this entry that Appellant timely appeals.

                                    Summary Judgment




Case No. 21 JE 0005
                                                                                         –4–


       {¶6}   An appellate court conducts a de novo review of a trial court's decision to

grant summary judgment, using the same standards as the trial court set forth in Civ.R.

56(C). Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

Before summary judgment can be granted, the trial court must determine that: (1) no

genuine issue as to any material fact remains to be litigated, (2) the moving party is

entitled to judgment as a matter of law, (3) it appears from the evidence that reasonable

minds can come to but one conclusion, and viewing the evidence most favorably in favor

of the party against whom the motion for summary judgment is made, the conclusion is

adverse to that party. Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d

267 (1977). Whether a fact is “material” depends on the substantive law of the claim

being litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d 598, 603, 662 N.E.2d

1088 (8th Dist.1995).

       {¶7}   “[T]he moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record which demonstrate

the absence of a genuine issue of fact on a material element of the nonmoving party's

claim.” (Emphasis deleted.) Dresher v. Burt, 75 Ohio St.3d 280, 296, 662 N.E.2d 264

(1996). If the moving party carries its burden, the nonmoving party has a reciprocal

burden of setting forth specific facts showing that there is a genuine issue for trial. Id. at

293, 662 N.E.2d 264. In other words, when presented with a properly supported motion

for summary judgment, the nonmoving party must produce some evidence to suggest

that a reasonable factfinder could rule in that party's favor. Brewer v. Cleveland Bd. of

Edn., 122 Ohio App.3d 378, 386, 701 N.E.2d 1023 (8th Dist.1997).




Case No. 21 JE 0005
                                                                                            –5–


       {¶8}   The evidentiary materials to support a motion for summary judgment are

listed in Civ.R. 56(C) and include the pleadings, depositions, answers to interrogatories,

written admissions, affidavits, transcripts of evidence, and written stipulations of fact that

have been filed in the case. In resolving the motion, the court views the evidence in a

light most favorable to the nonmoving party. Temple, 50 Ohio St.2d at 327, 364 N.E.2d

267.

                             ASSIGNMENT OF ERROR NO. 1


       The Trial Court erred in ruling that the $2 million "aggregate" limit of liability

       coverage applied to the single "occurrence" giving rise to this litigation. The

       policy provides that the $1 million "occurrence" limit is the maximum amount

       payable for any single occurrence covered by the Liability coverage portion

       of the policy.


       {¶9}   The primary issue, here, requires this Court to determine the policy limits of

an insurance policy. To obtain a better understanding of the parties’ arguments, a

relevant term used throughout the judgment entry and parties’ briefs will be briefly

addressed. The service Mutton’s provided to the Swearengens falls within a certain type

of risk included within the liability coverage called “Products Completed Operations

Hazard” (“PCOH”). Interpretation of this term and its effect on the policy limit is directly

at issue here. The parties agree that the policy does not provide separate stand-alone

coverage for PCOH claims. However, they disagree as to whether a PCOH claim has its

own separate liability limits. Thus, the narrow issue before us is whether a PCOH claim




Case No. 21 JE 0005
                                                                                        –6–


falls within the policy’s general liability per occurrence limits or in a separate PCOH claim

limit.

         {¶10} Appellant explains that Ohio law requires a trial court to examine an

insurance policy as a whole and to give effect to all relevant provisions. Appellant

contends that contrary to this requirement, the trial court expressly refused to look beyond

the declaration page in interpreting the policy limits.       Appellant explains that the

declarations page directs the reader to “refer to SECTION II, D. Liability and Medical

Expenses Limits of Insurance” to determine the policy limits. Section II, D. provides that

Appellant will “pay for ‘Bodily Injury’ and ‘Medical Expenses’ found in the “Liability and

Medical Expenses limit shown in the Declarations.” (Appellant’s Brf., p. 2.) Appellant

argues that the “Bodily Injury and Medical Expense” section of the policy provides a “per

occurrence” limit of $1,000,000 and is the default limit for any single occurrence covered

by the policy, including PCOH claims. Because the claim at issue involved one, single

occurrence, Appellant argues that the applicable policy limit is $1,000,000.

         {¶11} Appellee responds that the declaration page specifically includes a line

describing the liability limits for PCOH claims. This language provides an aggregate limit

of $2,000,000. However, unlike the policy language entitled “Liability Limit,” the PCOH

language does not refer to any per occurrence limit, and contains only an aggregate limit.

Because the PCOH language does not provide an occurrence limit, Appellee argues that

those claims are subject only to a $2,000,000 aggregate limit and that they have no per

occurrence limit.

         {¶12} The Ohio Supreme Court has described the analysis a reviewing court

conducts in a matter involving the interpretation of an insurance policy:




Case No. 21 JE 0005
                                                                                             –7–


        When confronted with an issue of contractual interpretation, the role of a

        court is to give effect to the intent of the parties to the agreement. Hamilton

        Ins. Serv., Inc. v. Nationwide Ins. Cos. (1999), 86 Ohio St.3d 270, 273, 714

        N.E.2d 898, citing Employers’ Liab. Assur. Corp. v. Roehm (1919), 99 Ohio

        St. 343, 124 N.E. 223, syllabus. See, also, Section 28, Article II, Ohio

        Constitution. We examine the insurance contract as a whole and presume

        that the intent of the parties is reflected in the language used in the policy.

        Kelly v. Med. Life Ins. Co. (1987), 31 Ohio St.3d 130, 31 OBR 289, 509

        N.E.2d 411, paragraph one of the syllabus. We look to the plain and

        ordinary meaning of the language used in the policy unless another

        meaning is clearly apparent from the contents of the policy. Alexander v.

        Buckeye Pipe Line Co. (1978), 53 Ohio St.2d 241, 7 O.O.3d 403, 374

        N.E.2d 146, paragraph two of the syllabus. When the language of a written

        contract is clear, a court may look no further than the writing itself to find the

        intent of the parties. Id. As a matter of law, a contract is unambiguous if it

        can be given a definite legal meaning. Gulf Ins. Co. v. Burns Motors, Inc.

        (Tex.2000), 22 S.W.3d 417, 423.


Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256,

¶ 11.

        {¶13} For ease of understanding, the relevant section of the declaration page

reads as follows:

        Coverages                                           Limits of Insurance


        Liability Limit                                     $1,000,000 each occurrence


Case No. 21 JE 0005
                                                                                         –8–


                                                          $2,000,000 aggregate


       Products/Completed Operations (PCOH)               $2,000,000 aggregate


       Personal & Advertising Injury                      Included in Policy


       Medical Expenses                                   $5,000 per person


       Damage To Premises Rented to You                   $100,000


                                                          Any one fire or explosion


(12/15/20 Notice of Filing Insurance Policy, p. 6.)

       {¶14} Despite Appellant’s arguments, Appellee does not argue that the policy

provides PCOH claims with stand-alone coverage. Instead, Appellee argues that the

policy provides separate liability limits for PCOH claims based on the above cited

language of the Declaration page. Appellee also does not argue that the incident at issue

involves more than a single occurrence. Appellee’s contention is that the policy provides

no per occurrence limit for PCOH liability. Instead, it is subject only to the aggregate limit.

       {¶15} In a detailed judgment entry, the trial court agreed with Appellee and

determined that, unlike the “Liability Limit,” PCOH claims are subject to only an aggregate

limit. The court acknowledged that Section II D states that: “[t]he most we will pay for the

sum of all damages because of all: a. Bodily injury’, ‘property damage’ and medical

expenses arising out of any one ‘occurrence’…”           (2/2/21 J.E.) However, the court

explained that this would only have been relevant if the PCOH line included a “per

occurrence” limit, which it does not. The court further explained that the absence of any

per occurrence limit is glaring, as the general liability limit expressly contains a per



Case No. 21 JE 0005
                                                                                           –9–


occurrence limit. In other words, if the parties intended the policy to include a per

occurrence limit for a PCOH claim, they would have expressly done so and have worded

the liability limitations identically with the general liability limit line. The court noted that

the “medical” limit also did not include a per occurrence limit. Contrary to Appellant’s

contentions, then, it is readily apparent the trial court in the instant matter did not limit its

analysis solely to the declarations page. The court clearly considered the declarations

alongside Section D, as expressly explained in the court’s judgment entry.

       {¶16} We must also begin our analysis with the declarations page. Appellant, as

drafter of the policy, chose not to treat all claims under the policy the same. Instead,

Appellant created two groups: general liability claims and PCOH claims. This is clear

from the subsections shown on the declarations page which are titled “Liability Limit” and

“Products/Completed Operations (PCOH).” The “Liability Limit” established two types of

policy limits: per occurrence and in the aggregate. At first blush, it appears that every

type of liability covered under the policy should be subject to these limits. However, these

limits are further explained by the next lines of the declaration, which set other, separate

limits for certain other types of liability. Instead of leaving PCOH claims contained within

these general liability limits, PCOH claims are “carved out” of the other types of liability

and given their own separate line on the declarations, with their own separate limits of

liability: “$2,000,000 aggregate.” Based on this section, alone, it appears that Appellant

chose to exclude a per occurrence limit for PCOH claims and instead, provide only an

aggregate liability limit.

       {¶17} Appellant could easily have added a per occurrence limit to the declaration

language regarding PCOH claims but did not. Appellant could have chosen not to




Case No. 21 JE 0005
                                                                                       – 10 –


separately address PCOH claims, thus including these claims within the general limits of

liability. Appellant argues that the default for all per occurrence claims is the general

liability limit of $1,000,000. However, if this were true, there would have been no need to

create a PCOH category on the declarations page. In order to determine whether there

is any validity to Appellant’s additional argument or whether the declaration language is

merely an oversight, however, we must now turn to the policy as a whole where there

may be other provisions interpreting the omission of the per occurrence language in

support of Appellant’s contentions.

      {¶18} The parties direct us to Section D, which is titled: “Liability And Medical

Expenses Limits of Insurance.” Appellant focuses its argument on Section D, 2 which

addresses per occurrence limits:


      D. Liability and Medical Expenses Limits of Insurance


      1. The Limits of Insurance of Section II – Liability shown in the Declarations

      and the rules below fix the most we will pay regardless of the number of:


      a. Insureds;


      b. Clams made or “suits” brought, or


      c. Persons or organizations making claims or bringing “suits”.


      2. The most we will pay for the sum of all damages because of all damages

      because of all:




Case No. 21 JE 0005
                                                                                          – 11 –


       (a) “Bodily injury”, “property damage” and medical expenses arising out of

       any one occurrence”, and


       (b) “Personal and advertising injury” sustained by any one person or

       organization;


       is the Liability and Medical Expenses Limit shown in the Declarations. But

       the most we will pay for all medical expenses because of “bodily injury”

       sustained by any one person is the Medical Expenses Limit shown in the

       Declarations.


(12/15/20 Notice of Filing Insurance Policy, p. 41.)

       {¶19} Appellant argues that this section, which describes the “per occurrence

limits,” provides that all single occurrences fall within the general liability limits regardless

of the type of claim. However, Appellant ignores Section D, 4 which also must be read in

conjunction with Section D, 2. Section D, 4 describes the aggregate limits.

       {¶20} While neither party addressed Section D, 4 in their briefs, both addressed

the subsection at oral argument.


       4. Aggregate Limits.


       The most we will pay for:


       a. All “bodily injury” and “property damage” that is included in the “products-

       completed operations hazard” is twice the Liability and Medical Expenses

       limit.




Case No. 21 JE 0005
                                                                                       – 12 –


       b. All:


       (1) “Bodily injury” and “property damage” except damages because of

       “bodily injury” or “property damage” included in the “products-completed

       operations hazard”;


       (2) Plus medical expenses;


       (3) Plus all “personal and advertising injury” caused by the offenses

       committed;


       is twice the Liability and Medical Expenses limit.


(12/15/20 Notice of Filing Insurance Policy, p. 42.)

       {¶21} The policy, drafted by Appellant, provides in general terms for “per

occurrence” limits of liability. This section does not specifically address PCOH claims.

Within Section D, 4, however, general liability and PCOH claims are discussed separately

as they are addressed on the declarations page. This section provides “twice the Liability

and Medical Expenses limit” for “bodily injury” and “property damage” arising out of PCOH

claims. This section then discusses the same categories of liability discussed in D, 2’s

“per occurrence” language and provides a $2,000,000 aggregate limit for claims arising

out of “bodily injury,” “property damage,” medical expenses, and “personal and

advertising injury” expenses. Thus, the policy treats general liability claims and PCOH

claims separately in regard to liability limits in both the declarations and within Section D.

Failure to mention PCOH claims in D, 2, the section directly addressing per occurrence

limitations, appears to buttress Appellee’s argument that the parties intended these



Case No. 21 JE 0005
                                                                                        – 13 –


claims were subject only to one, aggregate limit. There is absolutely no language in this

contract specifically limiting PCOH claims with any “per occurrence” limits.

       {¶22} Both parties cite to D.I.C.E., Inc. v. State Farm Ins. Co., 6th Dist. Lucas No.

L-11-1006, 2012-Ohio-1563. In D.I.C.E., the use of a hydraulic lift caused significant

injury to a person and gave rise to a PCOH claim. The issue was whether a PCOH claim

gave rise to a stand-alone claim. The D.I.C.E. court held that the policy did not include

an independent provision defining and providing coverage of PCOH claims. The D.I.C.E.

court did not address liability limits, and does not provide guidance, here.

       {¶23} Both parties also cite to Burdette v. Bell, 2019-Ohio-5035, 137 N.E.3d 1236

(12th Dist.). In Bell, an employee of a restaurant struck and injured a pedestrian while

delivering a pizza.    One issue turned on whether the policy provided stand-alone

coverage for a PCOH claim or merely established separate liability limits. The policy

language is similar to the one at issue, here, and is provided below.


       The term PCOH is discussed in three places in the policy, the declarations

       page, the limits of insurance provision in Section II, and the definitions

       provision in Section II. The declarations page states that under Section II –

       LIABILITY, two separate categories of Limit of Insurance are provided, one

       for COVERAGE, consisting of Coverage L, Coverage M, and Damages to

       Premises Rented To You, and one for AGGREGATE LIMITS, consisting of

       "Products/Completed Operations Aggregate" and "General Aggregate."


       The limits of insurance provision of Section II provides in relevant part that




Case No. 21 JE 0005
                                                                                      – 14 –


       (1) The Limits of Insurance of SECTION II – LIABILITY shown in the

       Declarations and the rules below fix the most we will pay * * * .


       (2) The most we will pay for * * * "bodily injury," "property damage" and

       medical expenses arising out of any one "occurrence" * * * is the Coverage

       L – Business Liability shown in the Declarations[.]


       (3) * * *


       (4) Aggregate Limits


       The most we will pay for:


       (a) All "bodily injury" and "property damage" that is included in the [PCOH]

       is the Products and Completed Operations Aggregate limit shown in the

       Declarations.


       (b) All:


       (1) "Bodily injury" and "property damage" except damages because of

       "bodily injury" or "property damage" included in the [PCOH];


       (2) * * *


       (3) * * *


       is the General Aggregate limit shown in the Declarations.


Id. at ¶ 22-23.


Case No. 21 JE 0005
                                                                                        – 15 –


       {¶24} Based on this language, the Bell court found that the policy created

separate liability limits for PCOH claims, not stand-alone coverage. Id. at ¶ 29. We note

that the policy, as quoted by the court, included only an aggregate limit for PCOH claims.

While the Bell court resolved a different issue than the one before us, the court appears

to have interpreted a declarations page with the same general liability and PCOH limits

and determined that PCOH claims gave rise to separate liability limits. Specifically, the

court held: “the fact that the declarations page and the limits of insurance provision both

designate a separate limit of liability for PCOH does not lead to the conclusion that PCOH

provides a separate coverage. A different limit of liability for PCOH is just that, a different

applicable limit, not a separate form of coverage.” Id. at ¶ 28. The Bell policy language

cited above almost mirrors the language in the instant case.

       {¶25} Appellant’s policy language clearly treats general liability claims and PCOH

claims differently for purposes of liability limits. If Appellant’s argument were accepted,

the inclusion of a separate line for PCOH aggregate limits on the declarations page was

unnecessary. Appellant has provided no explanation as to why this section did not include

language anywhere addressing a per occurrence limit for PCOH claims if that was the

intent of the policy. This is underscored in Section D, which also treats general liability

and PCOH claims differently for purposes of liability limits. In reading the contract as a

whole, while PCOH claims do not have separate stand-alone coverage, these claims are

subject to separate liability limits similar to those in Bell.

       {¶26} While Appellant now argues that the contract language intended a different

result, Appellant drafted the policy at issue. Based on the clear, unambiguous language

found within the policy, PCOH claims are subject to only an aggregate limit of $2,000,000.




Case No. 21 JE 0005
                                                                                      – 16 –


Because we find the language regarding policy limits to be unambiguous, we need not

look further. Accordingly, Appellant’s first assignment of error is without merit and is

overruled.

                           ASSIGNMENT OF ERROR NO. 2


      The Trial Court erred in issuing a judgment against grange [sic] for $800,000

      and for ordering post judgment interest to be paid by grange [sic].


      {¶27} Appellant argues that the trial court erroneously awarded Appellee

monetary damages where the complaint did not request such damages. Appellant also

argues that the court erroneously required immediate payments, because the settlement

agreement contained a condition precedent allowing the parties an opportunity to exhaust

the appellate process before an obligation to pay the additional $800,000 arose.

Additionally, Appellant contends that the court erroneously imposed post-judgment

interest, as the parties specifically removed post-judgment interest from the settlement

agreement during negotiations.

      {¶28} Appellee replies that the complaint sought a remedy, to include court costs

and all relief deemed just and equitable. Appellee argues that monetary damages fall

within the latter category. As to post-judgment interest, Appellee correctly explains that

the parties’ negotiations are not part of the appellate record. Even so, the settlement

agreement included a merger clause providing that all negotiations were superseded by

the settlement agreement itself, and that agreement does not address post-judgment

interest. As to the condition precedent, Appellee notes that the $800,000 at issue was

required to be paid after final judgment was entered. As the trial court’s judgment was




Case No. 21 JE 0005
                                                                                         – 17 –


final, payment became due. Appellee explains that the settlement agreement relieved

Appellant only of the requirement to post a supersedeas bond.

        {¶29} In its judgment entry, the trial court granted the following relief: “[f]or all of

the reasons set forth above the Court finds that the Mutton policy had a single aggregate

limit of $2,000,000 for [PCOH claims] and that pursuant to the Swearengen-Mutton-

Grange settlement, Grange owes Swearengen an additional $800,000 for which judgment

is granted, plus costs of this action and post-judgment interest.” (J.E.)

        {¶30} Contrary to Appellant’s argument, the $800,000 awarded by the trial court

does not represent an additional monetary damage. This amount is the remaining money

due under the settlement agreement. The agreement provided for an immediate payment

of $1,000,000 at the time the probate court accepted the agreement. The remaining

$800,000 was not due until and unless the court determined that the policy limit was

$2,000,000. In other words, the additional $800,000 was due only if the policy limits

exceeded the original $1,000,000 payment. Once the trial court determined that the

policy limit was $2,000,000, this triggered the additional $800,000 payment as per the

settlement agreement. Had the trial court found the opposite, no additional money was

owed.

        {¶31} Appellant contends the court erroneously required immediate payment of

the $800,000 before an appeal could be taken. The payment due dates are addressed

in the settlement agreement. The relevant clause states:


        In the event there is a final judgment that Two Million Dollars

        ($2,000,000.00) of coverage is available, within fourteen (14) days of

        Probate Court approval, if further Probate court approval is required, or



Case No. 21 JE 0005
                                                                                     – 18 –


       within thirty-five days of the entry of final judgment, including final

       judgment after any appeals, if Probate court approval is not required,

       [Appellant] will pay an additional Eight Hundred Thousand Dollars

       ($800,000) to Swearengen * * * (Emphasis added.)


(8/20/20 Intervening Complaint, Exh. A.)

       {¶32} It is unclear whether Appellant has paid the additional $800,000 or whether

payment is being withheld until the completion of the appellate process. The record

contains no evidence of completed payment. Contrary to Appellant’s assertion, it does

not appear from the court’s judgment entry that payment was immediately due before an

appeal could be taken. To the extent that Appellant paid the $800,000 before appealing

under an erroneous belief that the court required immediate payment, the settlement

agreement expressly provides that it was not due until thirty-five days after final judgment

“including final judgment after any appeals.” (Emphasis added.) (8/20/20 Intervening

Complaint, Exh. A.) Thus, Appellant is not required to pay the $800,000 until after the

appeals process is exhausted. Again, we must note that the trial court did not order

immediate payment.

       {¶33} Regarding post-judgment interest, the parties have competing views on

whether this was addressed in the settlement agreement. Appellant argues that the

settlement agreement initially provided for post-judgment interest, however, that was

removed during the parties’ negotiations. Appellee responds by arguing that the parties’

negotiations are not within the appellate record and are preempted by a merger clause.

       {¶34} A merger clause provides that “a written contract which appears to be

complete and unambiguous on its face will be presumed to embody the final and complete



Case No. 21 JE 0005
                                                                                   – 19 –


expression of the parties' agreement.” P.J. Lindy & Co. v. Savage, 6th Dist. Erie No. E-

18-028, 2019-Ohio-736, ¶ 25, appeal not allowed, 156 Ohio St.3d 1445, 2019-Ohio-2498,

125 N.E.3d 928, citing Fontbank, Inc. v. CompuServe, Inc., 138 Ohio App.3d 801, 808,

742 N.E.2d 674 (10th Dist.2000).

      {¶35} The merger clause in the instant settlement agreement provided:


      This Agreement constitutes the entire agreement and supersedes any and

      all other understandings and agreements between the Parties with respect

      to the settlement of the Litigation and no representation, statement or

      promise not contained herein shall be binding on either party.        This

      Agreement may be modified only by a written amendment duly signed by

      each Party.


(8/20/20 Intervening Complaint, Exh. A., Paragraph 15.)

      {¶36} Thus, to the extent Appellant attempts to introduce extrinsic evidence from

the parties’ negotiations, the merger clause prohibits such evidence. However, another

clause in the agreement is relevant.    Paragraph eight of the settlement agreement

provides:


      With the exception of the agreement to pay the amount of One Million

      Dollars ($1,000,000) referenced in Paragraph 3 of this Agreement and, if

      Swearengen prevails in the Declaratory Judgment Action, the additional

      Eight Hundred Thousand Dollars ($800,000) referenced in Paragraph 7 of

      this Agreement, Swearengen will not seek to recover any additional

      damages for the claims asserted, or which could have been asserted, in



Case No. 21 JE 0005
                                                                                         – 20 –


      the Litigation from Mutton, [Appellant], or any other person, firm, or entity.

      (Emphasis added.)


(Complaint, Exh. A.)

      {¶37} R.C. 1343.03(A) provides that:


      In cases other than those provided for in sections 1343.01 and 1343.02 of

      the Revised Code, when money becomes due and payable upon any bond,

      bill, note, or other instrument of writing, upon any book account, upon any

      settlement between parties, upon all verbal contracts entered into, and upon

      all judgments, decrees, and orders of any judicial tribunal for the payment

      of money arising out of tortious conduct or a contract or other transaction,

      the creditor is entitled to interest at the rate per annum determined pursuant

      to section 5703.47 of the Revised Code, unless a written contract provides

      a different rate of interest in relation to the money that becomes due and

      payable, in which case the creditor is entitled to interest at the rate provided

      in that contract.


      {¶38} “Under the statute, absent an agreement to the contrary, postjudgment

interest is payable to appellee as a matter of law.” Licking Hts. Local School Dist. Bd. of

Edn. v. Reynoldsburg City School Dist. Bd. of Edn., 2013-Ohio-3211, 996 N.E.2d 1025,

¶ 30 (10th Dist.). While the parties claim that any reference to post-judgment interest was

removed from the agreement, the parties clearly agreed that Appellee would not seek

additional damages beyond the $1,800,000 in the settlement agreement. The question

becomes whether post-judgment interest is a form of damages.



Case No. 21 JE 0005
                                                                                      – 21 –


       {¶39} Research does not reveal any law, either statutory or caselaw, that

addresses this issue. However, the Ohio Supreme Court has provided some general

guidance in Parker v. I&F Insulation Co., 89 Ohio St.3d 261, 730 N.E.2d 972, 978 (2000).

In Parker, the court reviewed whether a party entitled to attorney fees could receive post-

judgment interest on that award in addition to the damage award. While this issue is

readily distinguishable from the instant matter, the Parker Court’s rationale provides some

guidance. The Court limited its holding to attorney fees in CSPA cases, but the court

cited to caselaw stating that “post-judgment interest is ‘a form of compensating for the

period that the [prevailing party] remains ‘less than whole.’ ” Id. at 367, citing Isaacson

Structural Steel Co. v. Armco Steel Corp. (Alaska 1982), 640 P.2d 812, 818. Applying

that principal, because post-judgment interest is a way of making the injured party

“whole,” it appears to be part and parcel with a damage award.

       {¶40} Regardless, it is readily apparent that the parties’ intended to limit the award

to the $1,800,000 settlement agreement, alone. This can be inferred from the parties’

use of language to prohibit “any additional damages” for claims asserted or “which could

have been asserted.” (Emphasis added.) (Complaint, Exh. A.) Further, as we have

earlier discussed, payment of the additional $800,000 was not due until exhaustion of the

appellate process. Hence, there appears to be no award on which the trial court could

grant interest.

       {¶41} Accordingly, Appellant’s second assignment of error has merit in part. The

trial court erred in awarding post-judgment interest in this matter.

                                        Conclusion




Case No. 21 JE 0005
                                                                                      – 22 –


       {¶42} Appellant argues that the insurance policy in effect at the time of the incident

had a policy limit of $1,000,000 for a single occurrence no matter on what basis a claim

is made. Appellant contends that the trial court erred in relying on language pertaining to

an aggregate limit when it determined that the applicable policy limit was $2,000,000.

Appellant also argues that the trial court erroneously required immediate payment before

an appeal could be filed and imposed post-judgment interest in violation of the parties’

settlement agreement. For the reasons provided, Appellant’s argument regarding post-

judgment interest has merit. However, Appellant’s remaining arguments are without

merit. Accordingly, the matter is remanded for purposes of entering a nunc pro tunc entry

to strike post-judgment interest from the damage award. The judgment of the trial court

is affirmed as to all other respects.


Donofrio, P.J., concurs.

D’Apolito, J., concurs.




Case No. 21 JE 0005
                                                                                       – 23 –




       For the reasons stated in the Opinion rendered herein, Appellant’s first assignment

of error is overruled and its second assignment is sustained in part. It is the final judgment

and order of this Court that the judgment of the Court of Common Pleas of Jefferson

County, Ohio, is affirmed in part and reversed in part. We hereby remand this matter to

the trial court for further proceedings according to law and consistent with this Court’s

Opinion. Costs to be taxed against the Appellee.

       A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                  NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 21 JE 0005